                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   WILLIAM KALLINEN,                                        CASE NO. C17-5972-JCC
10                              Plaintiff,                    ORDER
11          v.

12   NANCY BERRYHILL, Commissioner of
     Social Security,
13
                                Defendant.
14

15
            This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16

17   (Dkt. No. 21) pursuant to 42 U.S.C. § 406(b)(1):

18          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
19          allow as part of its judgment a reasonable fee for such representation, not in excess
            of 25 percent of the total past-due benefits.
20

21   42 U.S.C. § 406(b)(1). Plaintiff agreed to pay his attorney 25 percent of the total back-

22   pay benefits if he prevailed on appeal. (Dkt. No. 21-1 at 1.) Plaintiff’s appeal was

23   successful and Plaintiff received $86,192 in back-pay benefits. (Dkt. No. 21-2 at 1.)
24
     Plaintiff now moves the Court to approve attorney fees in the amount of $17,028. (Dkt.
25
            //
26          //


     ORDER
     C17-5972-JCC
     PAGE - 1
     No. 21.) This amount is consistent with the statutory maximum and fee agreement. (Dkt.
 1

 2   Nos. 21 at 4, 21-1.)

 3          The Court finds that the total fee request is reasonable given the amount of time

 4   counsel expended on this case. Therefore, Plaintiff’s motion for attorney fees (Dkt. No.
 5   21) is GRANTED. The Court authorizes counsel to charge attorney fees in the amount of
 6
     $17,028 in accordance with 42 U.S.C. § 406(b)(1). Counsel is DIRECTED to refund
 7
     Plaintiff $2,685.27, the amount previously paid to counsel under the Equal Access to
 8
     Justice Act, 28 U.S.C. § 2412. (See Dkt. No. 21 at 2.)
 9

10          DATED this 22nd day of January 2019.




                                                          A
11

12

13

14                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-5972-JCC
     PAGE - 2
